United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1768
Issued: January 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 22, 2013 appellant filed a timely appeal from a June 14, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this schedule award case.2
ISSUE
The issue is whether appellant established that she sustained more than five percent
permanent impairment of her right or left upper extremities, for which she received schedule
awards.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the June 14, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that she is entitled to an increased schedule award for her
accepted bilateral carpal tunnel syndrome as she underwent additional surgeries in 2011.
FACTUAL HISTORY
OWCP accepted that appellant, then a 43-year-old patient services assistant, developed
bilateral carpal tunnel syndrome due to factors of her federal employment. She underwent a
right carpal tunnel release on March 27, 2001 and a left carpal tunnel release on May 22, 2001.
By decision dated May 25, 2004, OWCP issued schedule awards for five percent
permanent impairment of the right and left upper extremities. The awards ran for a total of 31.2
weeks from December 22, 2003 to July 27, 2004.
OWCP authorized carpal tunnel surgery and appellant underwent a second right carpal
tunnel release on September 12, 2011. A second left carpal tunnel release was performed on
October 25, 2011.
Appellant returned to light-duty work on December 9, 2011 based on a December 7, 2011
report from Dr. Paul McCombs, a Board-certified neurosurgeon and appellant’s attending
physician, who released her to work with the restrictions of telephone work only, other office
tasks such as writing and no keyboard work.3 She returned to full duty on January 17, 2012
based on a January 11, 2012 report from Dr. McCombs, who recommended the following
restrictions: no lifting greater than 10 pounds; intermittent performance of simple grasping for 2
to 3 hours per day; intermittent performance of fine manipulation (including keyboarding in 15
minute intervals) for 2 to 3 hours per day; getting up and moving around every 20 minutes as
needed.
On April 5, 2013 appellant filed a claim for a schedule award.
In an April 16, 2013 report, Dr. H.P. Hogshead, an OWCP medical adviser, reviewed the
medical evidence. He found that there was no significant change or increase in impairment
resulting from the recent surgeries. Dr. Hogshead noted the absence of any electrodiagnostic
testing.
On May 16, 2013 Dr. McCombs opined that appellant had five percent permanent
impairment of both upper extremities.
In a June 3, 2013 report, Dr. James W. Dyer, an OWCP medical adviser, reviewed the
medical record. He found that there was no significant change in appellant’s condition based on
the report of Dr. McCombs. Dr. Dyer noted that appellant had previously received schedule
awards for the period December 22, 2003 to July 27, 2004 for the same condition and an
additional impairment was documented.

3

On December 21, 2011 OWCP issued a preliminary determination that an overpayment of compensation in the
amount of $750.10 arose because appellant received wage-loss compensation for total disability for the period
December 9 to 17, 2011, after she returned to light-duty work on December 9, 2011.

2

By decision dated June 14, 2013, OWCP denied an additional schedule award for the
right or left upper extremities. It found that the medical evidence did not support an increase in
the impairment already compensated.
LEGAL PRECEDENT
The schedule award provisions of FECA4 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.5 For schedule awards after
May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.8 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX). Evaluators are directed to provide reasons for their impairment rating choices, including
the choices of diagnoses from regional grids and calculations of modifier scores.9
ANALYSIS
The record shows that OWCP paid appellant a schedule award in 2004 for five percent
permanent impairment of the right upper extremity and five percent permanent impairment of the
left upper extremity due to the accepted bilateral carpal tunnel syndrome. As appellant filed a
claim for increased schedule awards in 2013, she has the burden to establish more than a five
percent permanent impairment of her right upper extremity and/or more than five percent
permanent impairment of her left upper extremity due to her employment-related condition.
4

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

5

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

6

See D.T., Docket No. 12-503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
7

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
8

Id. at 494-531.

9

See R.V., Docket No. 10-1827 (issued April 1, 2011).

3

The Board finds that the medical opinion evidence does not establish that appellant has
any increased impairment of either the right or left upper extremities. Appellant did not submit
an impairment evaluation under the sixth edition of the A.M.A., Guides.10 Dr. McCombs, a
Board-certified neurosurgeon and her attending physician, found on May 16, 2013 that
appellant’s condition was relatively unchanged due to residuals of bilateral carpal tunnel
syndrome. He reiterated that she had five percent permanent impairment to each arm. On
June 3, 2013 Dr. Dyer reviewed appellant’s medical record and found no significant change to
support an increase in impairment. The Board finds that appellant has not met her burden of
proof to establish that she sustained greater impairment to either upper extremity. The Board
will affirm OWCP’s June 14, 2013 decision.
On appeal, appellant contends that she is entitled to increased schedule awards for her
accepted bilateral carpal tunnel syndrome as she underwent additional surgeries in 2011. There
is no probative medical evidence of record, in conformance with the sixth edition of the A.M.A.,
Guides, to establish that her surgeries resulted in greater permanent impairment. Appellant has
not established that she is entitled to schedule awards greater than those previously received.11
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she sustained more than five
percent permanent impairment of her right upper extremity or more than five percent permanent
impairment of her left upper extremity, for which she received schedule awards.

10

See C.B., Docket No. 13-1139 (issued August 5, 2013).

11

FECA provides for reduction of compensation for subsequent injury to the same body member. It provides that
schedule award compensation is reduced by the compensation paid for an earlier injury where the compensation in
both cases are for impairment of the same member or function and where it is determined that the compensation for
the later disability in whole or part would duplicate the compensation payable for the preexisting disability.
5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

4

ORDER
IT IS HEREBY ORDERED THAT the June 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 8, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

